Exhibit 10.60
CONSULTING AGREEMENT
BETWEEN BAKER HUGHES INCORPORATED AND
DAVID H. BARR
     This Consulting Agreement (hereinafter “Agreement”) is made as of the 30th
day of April, 2009, by and between Baker Hughes Oilfield Operations, Inc., a
California corporation (hereinafter “Company”), having a mailing address of 2929
Allen Parkway, Suite 2100, Houston, Texas, 77019 (hereinafter “Company”), and
David H. Barr, an individual having a mailing address of 35 Southgate, The
Woodlands, Texas 77380 (hereinafter “Consultant”).
W I T N E S S E T H
     WHEREAS, Consultant possesses certain knowledge, experience and goodwill in
the field of management and business development; and
     WHEREAS, the Company is desirous of utilizing Consultant’s general
expertise and Consultant is willing to assist the Company with certain tasks
from time to time;
     NOW, THEREFORE, in consideration of the premises and the mutual convenience
and conditions contained herein, the parties agree as follows:
1. Services: Consultant will render consulting services to the Company as listed
in Schedule A and will employ its best efforts in this area on behalf of the
Company and persons affiliated with the Company, all as may be requested from
time to time by any authorized representative of the Company. All services and
work shall be performed by Consultant in compliance with all applicable laws,
rules and regulations. Consultant shall have exclusive direction and control
over the manner and method of carrying out the tasks for accomplishing the
services to be provided by Consultant under this Agreement. It is intended that
the consulting services Consultant will perform under this Agreement will not be
at a level that exceeds 20 percent of the average level of services Consultant
performed for the Company over the 36-month period immediately preceding May 1,
2009.
2. Term of Agreement: May 1, 2009 to October 31, 2010.
3. Independent Contractor or Consultant: It is the intention of the parties and
Consultant agrees he is an independent contractor, and while providing services
under this Agreement, is not an agent or employee, joint venture or partner of
the Company, and has no authority to obligate or bind the Company in any way to
third parties without the express written permission of an appropriate officer
of the Company. Nothing in this Agreement shall render Consultant an employee or
agent of the Company, nor authorize or empower Consultant to speak for,
represent, or obligate the Company in any way. Consultant shall indemnify,
defend and hold the Company harmless from any injury or damage sustained by the
Company as a result of any commitment made by Consultant on behalf of the
Company without the Company’s express written authorization.

 



--------------------------------------------------------------------------------



 



4. Method of Performing Services: Consultant will determine the method, details,
and means of performing the work to be carried out for Company. Company shall
have no right to, and shall not control the manner or determine the method of
accomplishing such work. Company, however, requires Consultant at all times to
observe security and safety policies of Company. Consultant warrants that the
services performed hereunder will be performed using the standards, practices,
methods and procedures and exercising that degree of skill, care and diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced person engaged in a similar type of undertaking under
the same or similar circumstances.
5. Non-Exclusive Services: Subject to the provisions of this Agreement
(including the non-competition provisions of Section 13), during the term of
this Agreement, Consultant may represent, perform services for, or be retained
by such additional persons or entities as Consultant deems appropriate; provided
however, that none of such activities shall interfere with Consultant’s ability
to perform its obligations under this Agreement, or adversely affect the
business, operations or financial condition of the Company or its affiliates.
6. Benefits: In connection with his services hereunder, Consultant shall not be
eligible for or claim any benefits or perquisites which the Company provides to
its employees including, but not limited to, medical, dental and life insurance
coverage, bonuses, paid time off, or stock purchase plan, pension plan or thrift
plan coverage. Nothing in this Section 6 shall affect or apply to any benefits
which Consultant has already accrued through the date of his retirement.
7. Conduct: Consultant shall conduct work in accordance with Company policies
including but not limited to the Business Code of Conduct, Equal Employment
Opportunity & Anti-Harassment, Electronic Communications and Global Expense
Reporting. Copies of these policies are available on-line or upon request.
8. Fees: In consideration for the rendering of Consultant’s services, the
Company will pay Consultant a fee as agreed in Schedule A. Consultant’s
consulting fees earned during the six-month period commencing on the date of
Consultant’s separation from service will be accumulated and paid to Consultant
on the date that is six months following the date of Consultant’s separation
from service together with interest on such accumulated amounts calculated using
an interest rate equal to the six month Interbank Offered Rate in effect on the
date of Consultant’s separation from service plus two percentage points.
Thereafter, subject to the following provisions of this Section 8, Consultant’s
consulting fees earned during the remainder of the consulting period will be
paid on a monthly basis. For purposes of this Agreement the term “separation
from service” has the meaning ascribed to that term in Section 409A of the
Internal Revenue Code of 1986, as amended. In the event of the death of
Consultant during the term of this Agreement, Company shall pay to the estate or
personal representative of Consultant, any monthly fees reflected on Schedule A
for the remainder of the term of this Agreement that have not yet been paid.
Such payment shall be made in a single sum in cash on the date that is 30 days
following the date of Consultant’s death. In the event of the occurrence of a
Change in Control (as defined below) during the term of this Agreement that
constitutes a change in control event within the meaning of Department of
Treasury Regulation Section 1.409A-3(i)(5), Company shall pay to Consultant any
monthly fees reflected on Schedule A for the remainder of the term of this
Agreement that have not yet been paid. Such payment shall be made in a single
sum in cash on the

2



--------------------------------------------------------------------------------



 



earlier of (i) the date of the Change in Control or (ii) the date that is six
months following the date of Consultant’s Separation from Service. For purposes
of this Agreement, the term “Change in Control” has the meaning ascribed to that
term in the Baker Hughes Incorporated 2002 Director and Officer Long-Term
Incentive Plan in effect for awards granted after July 24, 2008. No accelerated
payment in the event of a qualifying Change in Control shall relieve Consultant
of his obligations under this Agreement, including, but not limited to
Consultant’s obligation to personally perform all services hereunder for the
remainder of the term of this Agreement. In the event Consultant becomes
Disabled (as defined below) during the term of this Agreement, Company shall pay
to Consultant any monthly fees reflected on Schedule A for the remainder of the
term of this Agreement that have not yet been paid. Such payment shall be made
in a single sum in cash on the earlier of (i) the date Consultant becomes
Disabled or (ii) the date that is six months following the date of Consultant’s
Separation from Service. For purposes of this Agreement, the term “Disabled” has
the meaning ascribed to that term in section 409A(a)(2)(C) of the Internal
Revenue Code of 1986, as amended. There shall be no duplication of payment of
consulting fees under this Agreement; accordingly, upon the accelerated payment
of consulting fees in the event of Consultant’s death or Disability or the
occurrence of a Change in Control no further consulting fees shall be payable
under this Agreement.
9. Expenses: Except as otherwise agreed in this Agreement Consultant shall be
responsible for all costs including transportation and personal incidentals and
expenses incident to the performance of services for Company, including all
costs incurred by Consultant to do business. Company will reimburse Consultant
only for transportation, personal and miscellaneous business expenses incurred
in rendering services hereunder as a result of a prior express written request
by an authorized representative of Company and incurred in accordance with the
then current Baker Hughes Incorporated expense reimbursement policies. Expenses
will be reimbursed in a timely manner upon presentation by Consultant to Company
of properly completed expense reports with all supporting receipts.
10. Payment of Taxes by Consultant: Consultant shall pay to the appropriate
taxing authorities federal, state and local income taxes, social security taxes,
and unemployment insurance taxes applicable to Consultant. Consultant shall
defend, indemnify and hold harmless Company, Company’s officers, directors,
employees and agents, from and against any claims, liabilities or expenses
relating to Consultant’s taxes attributable to Consultant’s compensation under
this Agreement.
11. State and Federal Taxes: As Consultant is not a Company employee, Company
shall not take any action or provide Consultant with any benefits or commitments
inconsistent with the classification of Consultant as an independent contractor.
In particular: (1) Company will not withhold FICA (Social Security) from
Consultant’s payments; (2) Company will not make state or federal insurance
contributions on behalf of Consultant; (3) Company will not withhold state and
federal income taxes from payments to Consultant; (4) Company will not make
disability insurance contributions on behalf of Consultant; and (5) Company will
not obtain workers’ compensation insurance on behalf of Consultant.
12. Confidential Information: Consultant recognizes and acknowledges it will
have access to certain confidential information (written or otherwise) of the
Company (“Confidential

3



--------------------------------------------------------------------------------



 



Information”), and that such information constitutes valuable, special and
unique property of the Company. Consultant further acknowledges that
Consultant’s work hereunder will involve proprietary and confidential
information, and thus also will be subject to the terms of this Section 13.
Consultant will not, during or after the term of this Agreement, use for the
benefit of himself or any other or disclose any of such confidential information
to any person or firm, corporation, association or other entity for any reason
or purpose whatsoever (except to authorized representatives of the Company)
without the express written permission of an authorized representative of the
Company. Upon completion of services under and upon termination of this
Agreement for any reason, Consultant will promptly return to Company all
drawings, manuals, letters, notes, notebooks, reports, customer lists, mailing
lists and all other material, models, parts and records of any kind whatsoever,
including all extra copies thereof, that were acquired from Company, created for
Company, or created in conjunction with the business of Company, and that
contain Confidential Information.
13. Non-Competition and Non-Solicitation: Consultant hereby agrees that, to
protect the Confidential Information during the term of this Agreement, he will
not be engaged, directly or indirectly, as an executive, consultant or an
employee of an enterprise that is a competitor of the Company. For purposes of
this Agreement, the term “competitor of the Company” will be construed broadly
to include without limitation any entity or enterprise that employs engineers,
geoscientists, and field service personnel who apply knowledge and technology to
find, develop, and produce oil and gas, as well as those enterprises that
provide products and services for drilling, formation evaluation, completion and
production of hydrocarbons.
In addition to and without limiting the foregoing, during the term of this
Agreement, prior to engaging in any activity, as an employee, consultant or in
any other capacity, on Consultant’s behalf or for any person, association, or
entity, that a reasonable person would view as being competitive with the
business of the Company, Consultant shall submit a written request to Chad
Deaton’s attention at the Company, in order to determine if such activity would
violate the restrictions in this Section 13. Such request shall include the name
and address of the person, association or entity for whom Consultant would be
performing services. The request shall also include a description of the
services or duties that would be performed. The Company will respond to any such
request within ten (10) business days. The Company may elect to allow the
performance of such activity by Consultant at its sole discretion and with such
conditions and restrictions as it deems reasonable. The Company agrees to give
any such request due consideration, taking into account all information
submitted by Consultant, and shall not unreasonably withhold its consent in
response to any such request.
Consultant agrees that the restrictions stated in this Section 13 are necessary
to protect Confidential Information the Company has provided to you in your
confidential relationship as an officer of the Company, and that which the
Company will provide to you in your capacity as a consultant.
During the term of this Agreement, Consultant shall not, directly or indirectly:
(1) interfere with the relationship of the Company or any affiliate of the
Company, or endeavor to entice away from the Company or any affiliate of the
Company, any individual or entity who was or is a material customer or material
supplier of, or who has maintained a material business relationship with, the

4



--------------------------------------------------------------------------------



 



Company or its affiliates; (2) establish (or take preliminary steps to
establish) a business with, or cause or attempt to cause others to establish (or
take preliminary steps to establish) a business with, any employee or agent of
the Company or any of its affiliates, if such business competes with or will
compete with the Company or any of its affiliates; or (3) employ, engage as a
consultant or adviser, or solicit the employment, engagement as a consultant or
adviser, of any employee or agent of the Company or any of its affiliates, or
cause or attempt to cause any individual or entity to do any of the foregoing.
Consultant warrants this Agreement will not conflict with any of its existing
obligations by operation of law or any obligations which it may have under any
other contract. Consultant represents and warrants that he will not use any
trade secrets or confidential information of any third party in providing
service to the Company under this Agreement, unless Consultant may do so without
Consultant or Company incurring any obligations (past or future) to such third
party for such work or any future applications thereof.
14. Full Disclosure and Ownership of Work Product: Consultant shall promptly and
freely disclose to the Company any and all conceptions, inventions,
improvements, suggestions for improvements and discoveries, whether patentable
or not, which are conceived or made by Consultant solely or jointly with another
or others during the term of this Agreement and which are related to
Consultant’s work for the Company or which Consultant conceives as a result of
the services rendered to the Company and Consultant hereby assigns, and agrees
to assign, all interest therein to the Company or its nominee. Consultant
understands and agrees that all copyrights, patents, trademarks, trade secrets
or other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Consultant or its personnel during the course of performing the Company’s
work (collectively, the “Work Product”) shall belong exclusively to the Company
and shall be considered a work made for hire for the Company within the meaning
of Title 17 of the US Code. Consultant automatically assigns at the time of
creation of the Work Product, without any requirement of further consideration,
any and all rights, title, or interest it or they may have in such Work Product,
including any patents, copyrights, or any other intellectual property rights
pertaining thereto. Upon the request of the Company, Consultant shall take such
further actions including execution and delivery of instruments of conveyance
which the Company shall deem necessary to be executed in order to apply for and
obtain patents, copyrights, or other intellectual property protection in the
United States or any foreign country, or to otherwise protect the Company’s
interest therein.
15. Pre-existing Materials: Consultant may include in the Work Product
pre-existing work or materials only if either they are provided by Company or if
they are owned or licensable without restriction by Consultant. To the extent
that pre-existing work or materials owned or licensed by Consultant are included
in the Work Product, Consultant shall identify any such work or materials in
writing prior to commencement of the services involving such work or materials.
Consultant grants to Company (as an exception to the transfer and assignment
provided in Section 14) an irrevocable, non-exclusive, world-wide, royalty-free
right and license to use, execute, reproduce, display, perform, and distribute
(internally and externally) copies of, and prepare derivative works based upon,
such work and materials, and the right to authorize others to do any of the
foregoing. Company shall retain copyright to all Confidential Information.
Consultant agrees to protect,

5



--------------------------------------------------------------------------------



 



defend, indemnify and hold harmless Company, its directors, officers, employees,
agents, representatives and subcontractors from any and all claims, liability,
damages, losses, costs, expenses, awards and reasonable attorney’s fees in
connection with any claim, suit or cause of action brought or asserted by any
third party or entity for misappropriation or unauthorized use of trade secrets
or confidential information of such third party, arising out of or in connection
with Consultant’s furnishing of services under this Agreement.
16. Return of Property: Upon the expiration of the term of this Agreement,
Consultant will promptly deliver to the Company all Company information
including drawings, manuals, information stored on electronic media, letters,
notes, notebooks, reports, customer lists, mailing lists and all other material,
models, parts and records of any kind whatsoever, including all extra copies
thereof, that were acquired from the Company or created in conjunction with the
business of the Company except those which may be necessary to complete work at
the time of termination and which shall be returned upon completion of said
work.
17. Jurisdiction: This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, excluding its conflicts of law
and choice of law statutes. The place of venue for any disputes relating to this
Agreement shall be Harris County, Texas.
18. Dispute Resolution: In the event of any dispute, claim, question, or
disagreement (the “dispute”) arising from or relating to this agreement or the
breach thereof, the parties hereto shall use their best efforts to settle the
dispute by normal business discussions. Should such discussions fail to resolve
the dispute, any party may give the other a written notice of any remaining
dispute. The parties shall continue to negotiate with each other in good faith
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 30 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences (including issues relating to the
formation of the agreement and the validity of this arbitration clause) shall be
finally settled by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with the provisions of its Rules for
Resolution of Employment Disputes, as well as the Federal Rules of Civil
Procedure and the Federal Rules of Evidence, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
The arbitration Panel shall consist of a single arbitrator, unless otherwise
agreed to by the parties. The place of arbitration shall be Houston, Texas. If
the parties are not able to decide upon a neutral third party arbitrator within
thirty (30) days of the request for arbitration, then the AAA shall select an
arbitrator having at least twenty (20) years of experience in commercial
matters. All proceedings will be conducted in English. The parties agree to hold
the entirety of the arbitration proceedings, including knowledge of the
existence of any dispute or controversy, completely confidential except for such
disclosures as might be required by law.
This arbitration agreement does not limit or affect the right of either Party to
seek from any court having jurisdiction any interim, interlocutory, or
provisional relief that is necessary to protect the rights or property of that
party. Alternatively, either Party may apply to the AAA pursuant to the AAA
Optional Rules for Emergency Measures seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.

6



--------------------------------------------------------------------------------



 



19. Nonwaiver: The failure of one party to insist upon or enforce, in any
instance, strict performance by the other party of any of the terms of this
Agreement shall not be construed as a waiver or relinquishment to any extent of
its right to assert or rely upon such terms or rights on any future occasion.
20. Notice: All notices or other communications to be given pursuant to this
Agreement must be in writing and may be given or served by ordinary mail, telex
or personal delivery to the addresses first written above. Notices shall be
effective upon receipt by the party notified. By written notice to the other,
either party may change the address to which such notices or communications are
to be sent.
21. Severability: If any of the terms and conditions of this Agreement are held
by any court of competent jurisdiction to contravene or to be invalid under the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement, but,
instead, the Agreement shall be construed as if not containing the particular
provision or provisions held to be invalid, the rights and obligations of the
parties shall be construed and enforced accordingly, and this Agreement shall
thereupon remain in full force and effect. The parties agree to cooperate in any
revision of the Agreement which may be necessary to meet the requirements of
law.
22. Non-Assignability: This Agreement is personal to Consultant and without the
prior written consent of the Company, all services hereunder shall be performed
(i) by Consultant personally and (ii) in accordance with the highest
professional standards of workmanship. Consultant shall not, in whole or in
part, assign or subcontract any of the services to be performed hereunder
without the prior written consent of the Company other than a corporation,
limited liability company, family limited partnership, or other similar entity
owned entirely by Consultant and/or members of his family. Notwithstanding the
foregoing, no permitted or purported assignment of this Agreement or any of the
rights or obligations hereof by Consultant shall relieve Consultant of his
obligations under this Agreement (including, but not limited to Consultant’s
obligation to personally perform all services hereunder) and, upon any such
permitted or purported assignment, the representations, warranties, covenants
and agreements contained in this Agreement shall be deemed to have been made by
Consultant’s assignee as well as by Consultant. In the event of such assignment,
the Company may terminate this Agreement immediately without any further
liability hereunder.
23. Indemnity and Insurance: Consultant agrees, to the extent of its simple or
gross negligence or willful misconduct, to protect, defend, indemnify and hold
harmless Company, its directors, officers, employees, agents, representatives
and subcontractors from any and all claims, liability, damages, losses, costs,
expenses, awards and reasonable attorney’s fees in connection with any claim,
suit or cause of action brought or asserted by any person or entity for personal
injury, death or property damage, arising out of or in connection with
performance of the services under this Agreement. This indemnity shall be
binding upon the successors and heirs of Consultant.

7



--------------------------------------------------------------------------------



 



24. Force Majeure: Neither party shall be considered to be in default in the
performance of its obligations under this Agreement, to the extent that the
performance of any such obligation is prevented or delayed by any cause, which
is beyond the reasonable control of the affected party.
25. Consequential Damages: Neither party shall be liable to the other for any
indirect, special, punitive, exemplary or consequential damages, including, but
not limited to, damages for lost production, lost revenue, lost product, lost
profits, lost business or business interruptions REGARDLESS OF THE SOLE, JOINT
AND/OR CONCURRENT NEGLIGENCE OF EITHER PARTY, AND EACH PARTY HEREBY RELEASES THE
OTHER IN THIS REGARD.
26. Entire Agreement: This Agreement, including Schedule A, supersedes all
previous oral and written agreements and constitutes the entire Agreement
between Consultant and the Company with respect to the subject matter hereof and
may only be amended by mutual written consent of both parties hereto. To the
extent the terms and conditions of this Agreement are in conflict with any terms
or conditions in any other document, the terms and conditions of this Agreement
shall control.

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                          Baker Hughes Oilfield Operations, Inc.
 
               
David H. Barr
      By:   /s/Peter A. Ragauss    
 
                David H. Barr       Peter A. Ragauss             President    
 
                February 25, 2009       February 25, 2009     Date       Date  
 

9



--------------------------------------------------------------------------------



 



DAVID H. BARR
SCHEDULE A

1.   David H. Barr       35 Southgate, The Woodlands, Texas 77380
Email:
Phone:   2.   Consultant shall be compensated for performing Services as
follows:       The Consultant’s rate shall be $39,500 per month, inclusive of
days worked as well as for international in-transit travel time. Travel expenses
will be reimbursed according the terms of this Agreement.   3.   Consultant
shall send all required invoices and notices to Company at the following
address:       Attention: Tina Payne
2929 Allen Parkway
Ste 2100
Houston, Texas 77019
Telephone no. 713-439-8332
E-mail: Tina.Payne@bakerhughes.com   4.   The Services to be performed by
Consultant under this Agreement are as follows:       Management and business
development consulting services.

10